Title: To Benjamin Franklin from Alexander Gillon, 21 April 1779
From: Gillon, Alexander
To: Franklin, Benjamin


Sir
Hotel d’Orleans rue St. Anne 21st. April 1779
As I propose setting off to morrow morning, I shall esteem it a particular favour if your Excellency will be pleas’d to send me per. the Bearer, the Pass I requested of you (when I had the pleasure of seeing you last) for Capt. Joyner & Self, with Servants & Baggage to Holland thro Flanders, & as we propose returning by the Sea Coast, so as to Visit Havre de Grace & perhaps St Maloes, will thank you for extending it to there, & to return here if you think it necessary.— America in General, as well as So. Carolina will be much indebted to your Excellency, if you’ll be pleas’d to Second my application to His Excellency Mr. de Sartine, for either Selling me the three Frigates wanted, lending me the Money on that States Security to Build them, or if that does not Suit, then for this Government to Join in the Security for the Sum Wanted to those that will lend it me, this latter request can so readily be complied with, that I dare hardly entertain the most distant Idea of its being refus’d. To your personal intercession then do I confide & am with much truth
Your Excellencys Most Obedt hble Servt—
A. Gillon
To His Exclly Benja. Franklin Esqre.
 
Notation: A. Gillon 21. Ap. 79.
